United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3377
                                   ___________

Leslie Isben Rogge,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
United States of America,               *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: August 22, 2002
                              Filed: August 27, 2002
                                   ___________

Before BOWMAN, LOKEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.



      Leslie Isben Rogge appeals the District Court’s1 order dismissing his 28 U.S.C.
§ 2255 motion, which he filed in 2001, more than three years after his conviction
became final. On appeal, Rogge argues the District Court erred in finding his § 2255
motion was successive and unauthorized because his prior filing was found to be a

      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Bobby E. Shepherd, United States Magistrate Judge for the Western District of
Arkansas.
mislabeled 28 U.S.C. § 2241 petition. He argues he is entitled to relief on his motion
because a defect in the indictment deprived the District Court of federal jurisdiction,
and his trial counsel was ineffective.

       We need not reach the more complicated issue of successiveness because the
record plainly demonstrates that Rogge’s motion was filed well beyond the one-year
limitations period, see 28 U.S.C. § 2255, with no applicable exception, see United
States v. Cotton, 122 S. Ct. 1781, 1785 (2002) (“[D]efects in an indictment do not
deprive a court of its power to adjudicate a case.”).

      Accordingly, we affirm the judgment dismissing Rogge’s motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-